PER CURIAM.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of a special master who recommends accepting Respondent Christine M. Stadler’s second petition for voluntary discipline which she filed pursuant to Bar Rule 4-227 (c) after the issuance of a Formal Complaint and in which she admitted violating Standard 45 (c) of Bar Rule 4-102 (d). Based on Stadler’s admissions and taking into account certain mitigating factors present in this case, we accept Stadler’s Petition for Voluntary Discipline and hereby order that Stadler be suspended from the practice of law in this state for a period of three months.
This disciplinary matter arose out of Stadler’s dealings with one client with whom Stadler had an on-going attorney-client relationship. As Stadler admits in her petition, she represented the client in a number of matters and in 1999 filed pleadings on the client’s behalf opposing an order requiring the client to post a supersedeas bond in which she claimed the client had insufficient assets to post the bond, including an “Affidavit of Indigence in Lieu of Bond” executed by the client. Stadler admits, however, that she was aware that around the same time as her client was claiming indigence in that case, he was making efforts, or had just made efforts, to purchase residential property with a purchase price of between $1.6 million and $2.5 million.
Based on these facts, we accept the parties’ stipulation that Stadler’s actions violated Standard 45 (c). In mitigation, we find that Stadler has no prior disciplinary record; that she has good character and a good reputation; and that she is truly sorry for her actions. Accordingly, we find that suspension is an appropriate sanction in this case and order that Christine M. Stadler be, and hereby is, suspended from the practice of law for a period of three months from the date of this opinion. Stadler is reminded of her duties under Bar Rule 4-219.

Three-month suspension.


All the Justices concur.

Warren R. Hinds, for Stadler.